Citation Nr: 1451067	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for vertigo.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression and anxiety.

3.  Entitlement to service connection for Meniere's disease, to include vertigo.

4.  Entitlement to service connection for an acquired psychiatric condition other than posttraumatic stress disorder (PTSD), to include depression and anxiety.

5.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.

6.  Entitlement to service connection for a neck condition, claimed as secondary to DJD of the knees.

7.   Entitlement to service connection for lumbar spine strain, claimed as secondary to DJD of the knees.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a traumatic brain injury (TBI).

11.  Entitlement to service connection for a lung disorder, claimed as emphysema.


REPRESENTATION

Appellant represented by:	Peter J. Meadows


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several psychiatric disorders, including depression, anxiety, and alcohol dependence.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

The issues of service connection for Meniere's disease, service connection for a neck condition, service connection for TBI, service connection for an acquired psychiatric condition, to include depression and anxiety and service connection for a lung disorder, claimed as emphysema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision which is now final denied service connection for vertigo.

2.  Additional evidence received since the May 2009 rating decision denying service connection for vertigo is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.

3.  A September 2007 rating decision which is now final denied service connection for a mental condition, claimed as anxiety and depression.

4.  Additional evidence received since the September 2007 rating decision denying service connection for a mental condition, claimed as anxiety and depression is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's service connection claim.

5.  DJD of the bilateral knees is etiologically related to service.

6.  A low back disability is etiologically related to service.  

7.  Obstructive sleep apnea is etiologically related to service.

8.  A diagnosis of PTSD is not shown.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for vertigo is final.  
38 U.S.C.A. § 7105 (c) (West); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for vertigo are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2014).

3.  The September 2007 rating decision denying service connection for a mental condition, claimed as anxiety and depression is final.  38 U.S.C.A. § 7105 (c) (West); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  The criteria for reopening the claim of service connection for a mental condition, claimed as anxiety and depression are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, DJD of the bilateral knees is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, a low back disability is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

7.  Resolving reasonable doubt in favor of the Veteran, obstructive sleep apnea is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

8.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the Board is granting the claim to reopen service connection for anxiety and depression and vertigo, no further discussion of the VCAA duties is required regarding those claims.  As to the service connection claims, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2010.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Subsequently, the Veteran provided additional argument indicating that some of his claimed conditions were secondary to other disabilities.  He was provided a notice letter in March 2012 that informed of the evidence required to substantiate a claim for secondary service connection.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains VA and private medical treatment evidence, and lay statements.  

The RO followed all required procedures to obtain the Veteran's service treatment records, but determined that the records were unavailable in a September 2007 notice.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran underwent VA examinations in December 2010 for PTSD, March 2012 for his knee disability, and July 2012 for sleep apnea.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4). 

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.




Reopening Service Connection: Law and Analysis

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for vertigo was denied in a May 2009 rating decision on the basis that an April 2009 VA examination found that vertigo was not related to service-connected tinnitus.  The Veteran was notified of the decision by a letter dated in May 2009.  He did not file a notice of disagreement.  No evidence was received within the year following the May 2009 letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the May 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

His claim for service connection for anxiety and depression was denied in a September 2007 rating decision on the basis that there was no evidence of a current mental disorder or in-service psychiatric treatment.  The Veteran was notified of the decision by a letter dated in September 2007.  He submitted a September 2008 notice of disagreement that was accepted as timely.  The RO provided an October 2008 statement of the case, but the Veteran did not formalize his appeal by filing a Form 9 within 60 days.  

Since the May 2009 ration decision, the Veteran submitted a July 2010 claim for service connection for Meniere's and service connection for TBI.  Whereas vertigo is merely a symptom, the Veteran's new claim indicates that he now has a diagnosis.  Additionally, the evidence of record indicates that his claims for Meniere's and TBI may be related.  

The evidence received since the September 2007 decision includes records of psychiatric treatment and diagnoses and statements relating the Veteran's current psychiatric disorder to reported experiences in service.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned treatment records and statements consist of evidence of current diagnoses and indicate that they may be related to service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for vertigo and depression and anxiety.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for DJD of the Knees and Lumbar Strain

The Veteran contends that service connection is warranted for DJD of the bilateral knees and his lumbar spine.  Specifically, he stated in November 2011 that he participated in five jumps during airborne training, and that he still experiences knee pain as a result of those jumps.  Further, he asserts that he was treated for a knee condition in September 1992, while stationed at Ft. Benning.

As noted, his service treatment records are missing.  Service personnel records are available, however, and they confirm that he was stationed at Ft. Benning in September 1992, and that he participated in airborne training around that same time.  

An April 2011 statement from Dr. B.C. explained that the Veteran had a sprain/strain with disc degeneration of the lumbar spine complicated by paraspinal myofascitis and degeneration of joint space of the right knee resulting from patellofemoral syndrome that was diagnosed during service.  Dr. C. explained that it was not uncommon in cases such as the Veteran's that increased stress forces in the lumbar spine as well as the knees due to the physically demanding nature of the Army's Infantry division.  Dr. C. concluded that based upon the Veteran's history, examination, and response to treatment, it was more likely than not that the lower back and right knee were secondary to service related trauma.  

He was provided a March 2012 VA knee examination.  X-ray findings revealed minimal DJD of the bilateral knees.  The VA examiner opined that the knee disability is less likely than not related to active duty service.  The rationale was that there were no physical abnormalities of the knees during active duty service.  A March 2001 periodical history and physical examination, conducted during the Veteran's National Guard service, does not identify any knee disability.  

The examiner's opinion is afforded little probative value as the examiner did not consider the fact that the service treatment records are unavailable or discuss the lay report of injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Indeed, the Veteran submitted a March 2012 statement reiterating that he has had constant knee pain since September 1992, and that he was never afforded an exit physical which might have supported his claim.  He further outlined several rigorous physical duties he performed in service including jumping off trucks, carrying heavy equipment over rugged terrain, dismount operations, driving Humvees, and forced road marches.  He further explained that after service he primarily worked clerical and sales jobs.

The available evidence supports the Veteran's claim that he injured his knees in service.  As to the question of whether the current knee DJD and lumbar spine disabilities are related to the in-service injury, the Board finds that the evidence is in relative equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, service connection for bilateral knee DJD and a lumbar spine disability is granted.  

Service Connection for Obstructive Sleep Apnea

The Veteran contends that he has obstructive sleep apnea that was incurred during active duty service.  Specifically, he submitted a March 2012 lay statement from a fellow service member, C.D., who testified that the Veteran snored loudly during service and often awoke gasping for air.  An April 2012 statement from the Veteran's parents explained that he was living with them prior to enlistment and that he never had any sleep problems or snoring.  

A May 2012 statement from Dr. J.D., the Veteran's neurologist, opines that his obstructive sleep apnea is just as likely as not to have resulted from his military experience.  

The Veteran was afforded a July 2012 VA examination.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in August 2010.  The examiner opined that obstructive sleep apnea was not related to service, because the Veteran had not been diagnosed with obstructive sleep apnea by formal sleep study until 14 years after separation.  While acknowledging the statement by C.D., the examiner noted that snoring and gasping for air could be caused by other problems such as sinus problems or infections.  

The Board finds that the VA examiner's opinion is of limited probative value, in the absence of service treatment records that might have provided support for the alternative theory for the Veteran's in-service symptoms.  Thus, the Board finds the evidence is in relative equipoise on the question of whether the Veteran's in-service snoring and gasping were manifestations of his currently diagnosed obstructive sleep apnea.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.  

Service Connection for PTSD

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  As will be discussed below, his December 2010 VA examination provided a medical nexus opinion regarding PTSD, but did not provide an opinion with regard to his various other psychiatric diagnoses.  Thus, to the extent that he is seeking service connection for a psychiatric condition other than PTSD, those contentions are discussed in the remand portion of this decision.  

A September 2008 private psychiatric evaluation states that the Veteran does not meet the criteria for PTSD.  Instead, the evaluation provides DSM-IV diagnoses of anxiety disorder and major depressive disorder.  

At the December 2010 VA PTSD examination, the Veteran identified several in-service stressors.  He explained that he discovered a black market operating in the military mail room where he was stationed.  He reported it to his superiors and the other service members who were involved got in trouble.  He felt that they had made threats against him for reporting them.  The examiner concluded that this event did not meet the stressor criteria because there was no actual threat to the Veteran's life, and he did not experience fear, helplessness, or horror.  The Veteran also described being involved in a bar fight during service, but the examiner again found that the event did not meet the criteria.  Finally, he described an event in which he got drunk and drove into a restricted area.  This resulted in disciplinary action which the Veteran felt caused him to become isolated from his friends.  The examiner concluded that this event did not meet the criteria for a stressful event in service.  The Veteran reported that he has some distressful recollections of traumatic experiences, including those described above as well as his childhood abuse.  However, he reported that these recollections were minimally distressful and have minimal impact on his daily activities.  The examiner determined that the Veteran did have symptoms consistent with PTSD, including efforts to avoid thoughts, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened further, sleep difficulties, irritability, and concentration difficulties.  However, the examiner noted that these symptoms were not related to the stressful in-service events described above.  The VA examiner concluded that the Veteran does not meet the criteria for PTSD, and it does not appear that he has ever met the criteria for PTSD.  Rather, the diagnosis was alcohol dependence and personality disorder.  

A July 2012 statement by Dr. G.L.W. noted that the Veteran has anxiety and depression related to his military experiences, but did not provide a diagnosis of PTSD.  

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, the evidence of record does not indicate that the Veteran has currently diagnosed PTSD.  

The Board acknowledges the Veteran's assertion that he has PTSD as a result of his active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  

Because the evidence does not support the finding that the Veteran has PTSD, the criteria for service connection have not been met.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Given the finding that the Veteran does not have PTSD, stressor verification is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for vertigo is reopened.

New and material evidence having been received, the claim for service connection for anxiety and depression is reopened.  

Service connection for DJD of the knees is granted.

Service connection for a lumbar spine disability is granted.

Service connection for obstructive sleep apnea is granted.

Service connection PTSD is denied.


REMAND

The Veteran asserts that he has a neck condition that is secondary to his bilateral knee DJD.  As the Board has granted service connection for the knee disability above, an examination is required to determine if his claimed neck condition is related to the knee conditions.  

The record reflects that the Veteran has had several head injuries which have resulted in loss of consciousness.  An April 2009 VA examination related his January 2009 hospitalization for vertigo to a head injury in service.  However, he has not been provided a VA examination to determine whether he has a TBI and, if so, whether it was caused by the in-service injury.  Further, the examiner should assess his claimed Meniere's and determine if it is a residual of the head injury.

As noted, the December 2010 VA PTSD examination provided a diagnosis of personality disorder, but did not provide a medical nexus opinion with regard to that disorder.  Private examiners have provided varying diagnoses, including depression, anxiety, and alcohol dependence.  Those examiners have related the Veteran's psychiatric conditions to service, but they do not provide rationales for their opinions.  Thus, a VA examination with nexus opinion is required.  

The Veteran contends that he has emphysema that is related to service.  The Veteran does not suggest that emphysema was incurred in service or is otherwise directly related to service.  Rather, he argues that he self-medicates his psychological disorder by smoking tobacco, and that the smoking in turn caused emphysema.  Accordingly, the claim for a lung disorder, to include emphysema is considered inextricably intertwined  with the claim for an acquired psychiatric disorder and VA is required to decide those issues together. Harris v. Derwinski, 1 Vet. App. 180 (1991)


Finally, the Veteran noted in the December 2010 examination that he recalls receiving mental health treatment at VA from "Dr. L. somebody," and a social worker named B.A.  It does not appear that those records are in the claims file, and they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify whether he received mental health treatment from a Dr. L. or a social worker named B.A.  Attempt to obtain any such records and associate them with the claims file.

2.  Arrange for the Veteran to undergo a VA joints examination to ascertain the current nature and etiology of his claimed neck condition.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's neck condition is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected bilateral knee condition or lumbar spine condition. 

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of the back and neck conditions due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

3.  Arrange for the Veteran to undergo a VA examination to assess his claimed TBI and Meniere's.  The examiner is requested to render an opinion on the following:

a.)  Whether the Veteran has current residuals of a TBI, to include Meniere's; and

b.)  Whether it is at least as likely as not (50 percent or more probability) that any TBI residuals are related to the Veteran's service.    

The examiner is specifically asked to reconcile the opinion with the April 2009 VA vertigo examination which describes head injuries both during and after service, and relates episodes of disequilibrium to those head injuries.

If the examiner is unable to render an opinion regarding the etiology of any diagnosable Meniere's disease, a separate examination should be conducted by an appropriate examiner.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

4.  Arrange for the Veteran to undergo a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The claims file must be reviewed.

a.)  Reconcile the varying psychiatric diagnoses in the claims folder.  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed, to include depression and anxiety (see Dr. G.L.W.'s July 2012 note); alcohol dependence and personality disorder (see December 2010 VA examination); and attention deficit/hyperactivity disorder (see the December 2008 evaluation by Dr. G.K.).
  
b.)  Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to the Veteran's service.  

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


